           Case 5:17-cr-00076-D Document 49 Filed 03/02/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. CR-17-76-D
                                                   )
FRANCISCO MADRIL-RODRIGUEZ,                        )
                                                   )
       Defendant.                                  )

                                          ORDER

       Before the Court is Defendant’s pro se filing entitled, “Judicial Notice and Motion

for Reconsideration on the § 3582(c)(2) Denial Ruling” [Doc. No. 48].                Liberally

construing the filing, the Court understands that Defendant moves for reconsideration of

the Order of January 19, 2021 [Doc. No. 47], denying a motion to reduce his prison

sentence to time served under 18 U.S.C. § 3582(c)(1)(A)(i). 1 Upon consideration of the

Motion, the Court finds that Defendant has failed to show a sufficient reason to reconsider

the denial of compassionate release and, therefore, the Motion should be denied.

       The January 19 Order dismissed Defendant’s motion for compassionate release due

to his failure to satisfy the procedural requirements of § 3581(c)(1)(A) and, alternatively,

denied the motion because he “failed to show that COVID-19 has created extraordinary

and compelling circumstances that would justify reducing his prison sentence.” See Order

at 6. Defendant does not address the Court’s procedural ruling, and thus provides no reason


       1
         Because Defendant appears pro se, the Court liberally construes his pleadings and
arguments, but does not act as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th
Cir. 2008); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
           Case 5:17-cr-00076-D Document 49 Filed 03/02/21 Page 2 of 3




to reconsider this ruling. Defendant’s only basis for reconsideration is a “recent change of

events,” that is, the occurrence of an increased number of positive COVID-19 cases among

inmates at the private correctional facility where he is confined. See Def.’s Mot. at 2. In

his arguments, Defendant ignores the substance of the Court’s findings regarding

compassionate release: “neither Defendant’s age nor any underlying medical condition

places him at high risk of developing a severe illness;” “if one accepts Defendant’s

allegation that he contracted the disease, his medical records do not show he developed

severe symptoms;” reducing Defendant’s prison sentence would not secure his release

because “he is subject to continued detention by ICE for deportation or removal

proceedings;” and given these factual circumstances, Defendant had not shown the

existence of extraordinary and compelling reasons for a reduction of his prison sentence.

See Order at 5-6.

       “The court of appeals has held that “motions to reconsider in criminal cases are not

grounded in a rule or statute” but fall within a district court’s inherent authority. See United

States v. Randall, 666 F.3d 1238, 1242 (10th Cir. 2011). The court of appeals in United

States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014), endorsed the civil standard for use in

criminal cases:

       A motion to reconsider may be granted when the court has misapprehended
       the facts, a party’s position, or the law. Servants of Paraclete v. Does, 204
       F.3d 1005, 1012 (10th Cir. 2000). Specific grounds include: “(1) an
       intervening change in the controlling law, (2) new evidence previously
       unavailable, and (3) the need to correct clear error or prevent manifest
       injustice.” Id. A motion to reconsider should not be used to revisit issues
       already addressed or advance arguments that could have been raised earlier.
       Id.



                                               2
          Case 5:17-cr-00076-D Document 49 Filed 03/02/21 Page 3 of 3




       Liberally construing Defendant’s Motion, the Court understands that he asks for

reconsideration of its ruling that “he has not demonstrated ‘extraordinary and compelling

reasons’ for compassionate release.” See Order at 5. Even viewed in this way, Defendant

does not address the findings on which this ruling was based. The Court found that

Defendant had not shown a particular vulnerability to COVID-19 nor a likelihood of

release from custody if his prison sentence were reduced. Further, Defendant does not

present new, previously unavailable evidence. He alleges that a significant number of

COVID-19 cases have occurred at his place of confinement, but he provides no specific

facts or evidence to substantiate his claim. Again, even if Defendant’s allegation is true,

this asserted change in circumstances does not undermine the basis of the Court’s ruling.

       For these reasons, the Court finds that Defendant fails to present a sufficient reason

for reconsideration of the January 19 Order.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration on

the § 3582(c)(2) Denial Ruling [Doc. No. 48] is DENIED.

      IT IS SO ORDERED this 2nd day of March, 2021.




                                               3
